Title: To George Washington from General Matthias Williamson, 8 December 1776
From: Williamson, Matthias
To: Washington, George



Sir,
Morris Town [N.J.] December 8th 1776

I had the honour of receiving your Excellency’s two Letters of the fifth & seventh inst.—I can declare to your Excellency with the greatest Truth, that with the utmost punctuality & dispatch on receiving Govr Livingston’s Orders, I wrote Letters to the commandg Officers of the Militia of this State, to draw out their Batallions, & join the Army under your immediate Command, or the Corps under my care, as most contiguous. I am sorry to say, that altho there was great necessity for them to exert themselves at this important Crisis, very few of the Counties of Essex or Bergen join’d my Command.
At this Time, I have no Influence in either of those Counties, but have it from good Intelligence, that many who bore the Character of warm Whigs have been foremost in seeking protection from Genl Howe and forsaking the American Cause.
Coll Thomas of Essex County is with us, but has no command of Men, I dont think he has more than fifty Men of his whole Battn.
Not above twenty Privates from Newark have joind us, not one from Acquacanunck—nor a field Officer from either Place.
Coll Fords Regiment makes up the principal Part of the Troops here, and it is chiefly owing to his zeal in the American Cause, as well as his great influence with the People, that the Appearance of Defence at this Post has been kept up.
Coll Simes of Sussex has join’d us, but his number of Privates is inconsiderable. I shou’d be glad to have made out a Return of the Brigade to your Excellency, but my Indisposition puts it out of my Power. Collo. Ford has had the Command, since we arrived here[.]

I took so great a Cold on the late March, which fell into my Limbs, as has in a great Measure confined me to my Room, & disabled me from joining the Brigade.
I rode out Yesterday about four Miles to Passaick, our chief Post & taking fresh cold, am now entirely confined to my Room.
I feel sensible Pain at some Expressions in your Excellency’s last Letter, which imply that I had not done all in my power to assemble the Militia under my Command. Coud your Excellency be possest of a Knowledge of my Solicitousness and Endeavours to bring them out, I am sure, You woud conclude, that the Man who had informed, or insinuated otherwise, had used me very cruelly. I can declare, before God, I have worried myself to the Heart, in endeavouring to serve my Country to the extent of my Power. General Mercer is knowing to many Difficulties I laboured under to keep the Militia together, while he had the Command at Elizabeth Town. Upon the whole I am so entirely disabled from doing my Duty in the Brigade, by my Lameness, that I have wrote to Governor Livingstone, to request his Acceptance of my Resignation, and have ventured to recommend Colo. Ford as the properest to succeed in that Command. I am with the greatest Truth, Sir, Your most obedt & most hume Servant

Matthias Williamson


P.S. Enclosed is a Copy of the Orders I sent Colo. Ford, the Moment I recd Governor Livingstons Command to call out the Militia &c.—Similar to this was sent to all the commanding officers of the different Counties, in the Eastern Division of this State.

